Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner's amendment was given in a telephone interview with John Guay (Reg. No. 47,248) on April 28, 2022.
	The application has been amended as follows:
Claims

	Claim 1, line 4, before word “receiving” inserted “external”.
Claim 1, line 7, before word “receiving” inserted “external”.
Claim 1, line 12, before word “receiving” inserted “external”.
	
	Claim 2, page 3, line 4, before word “receiving” inserted “external”.
Claim 2, page 4, line 1, before word “receiving” inserted “external”.
Claim 2, page 4, line 6, before word “receiving” inserted “external”.
Claim 2, line 11, before word “potential” inserted “, and the capacitance terminal is a wire bonding pad formed in the integrated circuit.”

Claim 3, deleted/canceled.

Claim 5, line 2, deleted “a light receiving element for receiving an optical signal; and”.
Claim 5, lines 3 and 4, deleted “, in which an electric current signal inputted from the light receiving element is converted into a voltage signal” and replaced with “; and the external light receiving element for receiving an optical signal, wherein an electric current signal inputted from the external light receiving element is converted into a voltage signal”.

Claim 6, line 1, before word “receiving” inserted “external”.

Claim 7, line 1, before word “receiving” inserted “external”.

Claim 8, line 2, deleted “a light receiving element for receiving an optical signal; and”.
Claim 8, lines 3 and 4, deleted “, in which an electric current signal inputted from the light receiving element is converted into a voltage signal” and replaced with “; and the external light receiving element for receiving an optical signal; wherein an electric current signal inputted from the external light receiving element is converted into a voltage signal, and”.
Claim 8, line 5, before word “receiving” inserted “external”.

Claim 10, deleted/canceled.


Claim 11, line 2, deleted “a light receiving element for receiving an optical signal; and”.
Claim 11, lines 3 and 4, deleted “, in which an electric current signal inputted from the light receiving element is converted into a voltage signal” and replaced with “; and the external light receiving element for receiving an optical signal, wherein an electric current signal inputted from the external light receiving element is converted into a voltage signal”.

Claim 12, deleted/canceled.

Claim 13, page 5, line 2, deleted “a light receiving element for receiving an optical signal; and”.
Claim 13, page 6, lines 1 and 2, deleted “, in which an electric current signal inputted from the light receiving element is converted into a voltage signal” and replaced with “; and the external light receiving element for receiving an optical signal, wherein an electric current signal inputted from the external light receiving element is converted into a voltage signal”.


Allowable Subject Matter
Claims 1, 2, 4-9, 11 and 13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 2, 4-11 and 13, among others subject matters claimed, no prior art found having: one end of the resistor is connected to a power terminal to which the bias voltage is inputted, and the other end of the resistor is connected to an input terminal of the capacitor serial-connection and to a bias application electrode of the light receiving element through which the bias voltage is applied; wherein each connection terminal between two of the serially connected capacitive elements in the capacitor serial-connection, and an output terminal of the capacitor serial- connection, are connected to their respective capacitance terminals to which a ground potential as a reference for the bias voltage is connected selectively; and wherein the capacitance terminal is a wire bonding pad formed in the integrated circuit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional reference(s) cited in PTO-892 show further analogous prior art circuitry. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh V. Nguyen whose telephone number is (571) 272-1767. The examiner can normally be reached from 8:30 AM – 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINCOLN D. DONOVAN can be reached on (571) 272-1988. The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
	/KHANH V NGUYEN/           Primary Examiner, Art Unit 2843